DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 of US application 17/255,539 filed 12/23/20 were examined. Examiner filed a non-final rejection on 3/30/22.
Applicant filed remarks and amendments on 7/6/22. Claims 1, 3-4, 6-9 and 11-13 were amended. Claim 2 was cancelled. Claims 1 and 3-16 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections over minor informalities: applicant’s amendments to claims 1, 3-4, 6-8 and 13 have resolved the minor informalities previously objected to in these claims. The objections to claims 1, 3-4, 6-8 and 13 are therefore withdrawn.
Regarding claim 6, applicant has resolved the following two minor informalities objected to by examiner in the non-final rejection:
“into one or more clusters” should be “into the one or more clusters”
“based on the application of the Kalman filter” should be “based on a Kalman filter”
However, applicant has not resolved the third minor informality object to by examiner in the non-final rejection:
“the one or more clusters are treated as one or more detection points” should be “the one or more clusters are treated as the one or more detection points”
Because the antecedent basis issue in this last portion of claim 6 has not yet been resolved, claim 6 is still objected to over this minor informality.

Regarding the claim rejections under 35 USC 112: applicant’s has amended claims 3-4, 11 to resolve the 112(b) rejections previously given by examiner. Accordingly, the 112(b) rejections of claims 3-5, 11 and 14-15 are withdrawn.
Regarding claim 12, despite examiner’s advice in the non-final rejection, claim 12 is still an improper dependent. This is because, from the way it is written, it is unclear whether claim 12 is an independent claim reciting a vehicle or a dependent claim reciting a system. Furthermore, if the latter is applicant’s intent, applicant cannot make claim 12 dependent on itself, as the amendment to claim 12 now cause claim 12 to read, “A vehicle comprising the system according to claim 12.” The 112(b) rejection of claim 12 is therefore maintained.

Regarding the claim rejections under 35 USC 101: applicant’s arguments filed 7/6/22 (hereinafter referred to as the “Remarks”) have been fully considered and they are persuasive. 
Regarding claims 1 and 11, with respect to step 2A, Prong 2, of the section 101 analysis, applicant argues that the clustering of the points by the processor to describe the occupancy of each segment is more complex than simply retrieving and combining data using a computer, similar to how the steps of comparing pixel data to transform how pixel data is stored by the processor amounted to more than more than simply gathering and combining data in Example 3 of the 101 Examples (Step 2A, Prong 2) (See at least Pages 8-9 in the Remarks). This argument is persuasive, since the amended claims do closely parallel Example 3 in this regard. Therefore, similarly to Example 3, claims 1 and 11 of the present case are also eligible under 35 USC 101 at Step 2A, Prong 2.
Applicant further argues that utilizing the data in this way results in faster computation time, since the processor is able to determine occupancy of each broader segment rather than of each individual coordinate point in the surroundings (See at least pages 9-10 in the Remarks). Applicant argues that for this reason, the claims would also be eligible under 35 USC 101 at Step 2B of the analysis (See at least page 10 in the Remarks). This argument is persuasive, since storing data on a sector-by-sector basis is more efficient for storage and access of data than storing data for a series of individual points in each sector. Therefore, the claims would also be eligible under 35 USC 101 at Step 2B of the process; however, since the present claims are already eligible under Step 2A, Prong 2, there is no reason to rely on eligibility under Step 2B.
Accordingly, the 101 rejections of claims 1 and 3-16 are withdrawn. The 101 rejection of claim 2 is moot, since this claim has been cancelled.

Regarding claim rejections under 35 USC 102 and 103: Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, applicant argues that Douillard (US 20180364717 A1) at least does not disclose that “each segment of the plurality of segments is at least partially bounded by the perimeter of the environment” required by the independent claims (See at least Page 11 in the Remarks). However, this argument is not persuasive because Douillard does disclose a method wherein each segment of the plurality of segments is at least partially bounded by the perimeter of the environment (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. Douillard further discloses that the voxel space may be segmented into voxels [See at least Douillard, 0024]. Douillard further discloses that Example 108 in Fig. 1 illustrates a voxel space including five voxels in each dimension (e.g., x, y, z), although any number of voxels may be included in the voxel space [See at least Douillard, 0024]. Examiner interprets “any number” to encompass the case in which 2 voxels are present in the x and/or y directions and 1 voxel is present in the z direction. It will be appreciated that in such a case, each of these segments is “bounded” by the perimeter of the environment). 
Applicant recognizes the above described situation disclosed by [Douillard, 0024], which could result in 4 voxels which all touch the origin and the perimeter, and further argues that, “At best a subdivided voxel space could result in four voxels where each is both partially bounded by the perimeter of the environment and defined in terms of a respective angular aperture originating from the origin. However, that aperture, due to the nature of voxels, will always be 90˚… Therefore, Douillard does not anticipate claims 1 and 11 because neither recite segments [sic] defined in terms of a respective acute angular aperture originating from the origin” (See at least Page 10 in the Remarks). However, this second point is moot because, while Douillard does not disclose acute angles, as stated in Pages 21-22 of the non-final rejection, Vanholme does teach a method for detecting objects in segments surrounding a vehicle wherein each segment of a first subset of the plurality of segments is defined in terms of a respective angular aperture originating from the origin, PCT/DE2019/100558p 3/8the first subset comprising one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surrounding object identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. The sections defined in terms of angles may be regarded as applicant’s first subset. Vanholme teaches that these sections defined by angular ranges are at the front of the vehicle, whereas section 4, which is defined in Cartesian coordinates, is at the rear of the vehicle [See at least Vanholme, 0027]). 
Applicant further argues that, “a POSA would not have been motivated to modify Douillard with Vanholme in the manner the Examiner suggests, because they have different structures and propose dissimilar solutions” (See at least Page 12 in the Remarks).However, this argument is not persuasive, since as stated in Page 23 of the non-final rejection, Both Vanholme and Douillard teach methods for detecting objects in the surroundings of a vehicle using grid systems which may incorporate polar coordinates (Douillard discloses that the method of Douillard may use polar coordinates instead of Cartesian coordinates [See at least Douillard, 0014]). However, only Vanholme explicitly teaches where the grid may be a hybrid grid where a polar grid defined by angular ranges is used in regions towards the front of the vehicle, with finer angular ranges being used towards the very front of the vehicle and less fine angular ranges being used towards the sides of the vehicle, and a Cartesian grid is used in regions towards the rear of the vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the grid system of Douillard to also use a hybrid grid, where the front is in polar and the very front has finer polar angles than the sides, and the rear is in Cartesian, as in Vanholme. Doing so improves both safety and efficiency of the system by reducing the amount of object occupancy information the vehicle has to process while allowing the vehicle to effectively determine the direction in which an obstacle towards the front of the vehicle is located (With regard to this reasoning, see at least [Vanholme, 0010]).
Applicant further argues that, “voxels are not recited to nor understood to have acute angles as they are cuboids represented in a Cartesian grid. Thus, any modification of Douillard with Vanholme, would result in the segments of Douillard having a 90˚ angle. And any reduction of that angle would not produce voxels and make the cited references incompatible. Thus, Applicant submits that independent claims 1 and 11 are allowable because the cited art does not teach or suggest a plurality of segments defined in terms of a respective acute angular aperture originating from the origin” (See at least Page 14 in the Remarks). However, this argument is not persuasive, as applicant understands the combination that examiner is making; examiner is not stating that the polar sectors of Vanholme are made three-dimensional by changing the front portion of the grid of Douillard to the front portion of the grid of Vanholme and then vertically extruding the grid of Vanholme into 3D voxel-like sectors. Instead, examiner is stating that the front portion of the grid of Douillard is replaced with the front portion of the grid of Vanholme, without any such extrusion. Hence, in the combination, the front portion of the grid is not voxels, but instead the polar grid disclosed in at least [Vanholme, 0027]. And as already stated above, Vanholme does teach a method for detecting objects in segments surrounding a vehicle wherein each segment of a first subset of the plurality of segments is defined in terms of a respective angular aperture originating from the origin, PCT/DE2019/100558p 3/8the first subset comprising one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surrounding object identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. The sections defined in terms of angles may be regarded as applicant’s first subset. Vanholme teaches that these sections defined by angular ranges are at the front of the vehicle, whereas section 4, which is defined in Cartesian coordinates, is at the rear of the vehicle [See at least Vanholme, 0027]). The polar segments in the combination are not voxels or “pie-shaped” voxels or anything of the sort; instead, they are the same segments disclosed by Vanholme here.
For at least the above stated reasons, claims 1 and 11 are not allowable over the prior art of record. Furthermore, claims 3-10 and 12-16 are also not allowable over the prior art of record, at least by virtue of their dependence from claim 1.


Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, “the one or more clusters are treated as one or more detection points” should be “the one or more clusters are treated as the one or more detection points”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, applicant recites, “A vehicle comprising the system according to claim 12”. Before going any further in the analysis, examiner will assume for the remainder of this rejection that applicant meant to recite, “according to claim [[12]] 11”, because it is impossible for a claim to invoke itself. Applicant should fix this.
In any case, in claim 12, applicant recites, “A vehicle” (emphasis added). This suggests that applicant intends for claim 12 to be an independent claim reciting a vehicle.
However, applicant also recites, “comprising the system according to claim 12” (emphasis added). This suggests that applicant intends for claim 12 to be a dependent of claim 11, which recites a system.
It is therefore not clear which of these two possibilities applicant intends for the present claim to be, and the present claim is therefore rendered indefinite and rejected under 35 USC 112(b). Applicant may resolve this issue by doing one of the following:
If applicant intends for the claim to be an independent claim reciting a vehicle, applicant may keep the current preamble reciting “A vehicle”, remove the portion of the claim reciting “the system according to claim 12”, and amend the claim to include each of the limitations of claim 11 
If applicant intends for the claim to be a dependent claim reciting a system, applicant may amend the preamble to recite, “The system according to claim 11” and amend the remainder of the claim to add any other limitations which applicant deems necessary
If neither of the above is applicant’s intent, then applicant should amend the claim to clarify accordingly. Until an appropriate amendment is made, claim 12 is indefinite and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable by Douillard et al. (US 20180364717 A1) in view of Vanholme et al. (US 20160137207 A1), hereinafter referred to as Douillard and Vanholme, respectively.
Regarding claim 1, Douillard discloses A method of detecting one or more objects (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 may determine objects based at least in part on occupied voxels being adjacent to other occupied voxels [See at least Douillard, 0032]) in an environment of a vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors used to gather data processed as part of the method of Fig. 1 may be onboard the vehicle [See at least Douillard, 0036-0038]), the environment being bounded by a perimeter (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. These dimensions, particularly length and width, may be regarded as a perimeter) and comprising an origin (See at least Fig. 5 in Douillard: Douillard discloses that vector 144 is illustrated as originating from the LIDAR sensor 140 and passing through various voxels to capture data associated with the object 146 [See at least Douillard, 0074]) that coincides with a position of the vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors may be onboard the vehicle [See at least Douillard, 0036-0038]), the vehicle comprising a control unit (See at least Fig. 2 in Douillard: Douillard discloses that the computer system(s) 202 may be embodied in an autonomous vehicle [See at least Douillard, 0037]) and a sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors used to gather data processed as part of the method of Fig. 1 may be onboard the vehicle [See at least Douillard, 0036-0038]), the sensor system configured to detect the one or more objects in the form of one or more detection points (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. Douillard further discloses that the operation 122 may include classifying objects based at least in part on a number of LIDAR data points associated with individual voxels [See at least Douillard, 0032]. Douillard further discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]), the method, using the control unit and sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the architecture 200 may include one or more computer system(s) 202 including various hardware and/or software to implement object identification [See at least Douillard, 0036]), comprising: 
segmenting the environment into a plurality of segments such that each segment of the plurality of segments is at least partially bounded by the perimeter of the environment (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. Douillard further discloses that the voxel space may be segmented into voxels [See at least Douillard, 0024]); 
detecting one or more detection points based on the one or more objects in the environment of the vehicle (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. Douillard further discloses that the operation 122 may include classifying objects based at least in part on a number of LIDAR data points associated with individual voxels [See at least Douillard, 0032]); 
combining the one or more detection points into one or more clusters based on a spatial proximity of the one or more detection points (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]); and 
assigning a state to each of the segments of the plurality of segments based on the one or more detected detection points and/or based on the one or more combined clusters (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. It will therefore be appreciated that each of the voxels is either in a state of containing a part of an object or not containing a part of an object).
However, Douillard does not explicitly disclose the method wherein each segment of a first subset of the plurality of segments is defined in terms of a respective acute angular aperture originating from the origin, the first subset comprising one, more, or all segments of the plurality of segments.
However, Vanholme does teach an object detection method for a vehicle wherein each segment of a first subset of the plurality of segments is defined in terms of a respective acute angular aperture originating from the origin, the first subset comprising one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surrounding object identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. The sections defined in terms of angles may be regarded as applicant’s first subset. Vanholme teaches that these sections defined by angular ranges are at the front of the vehicle, whereas section 4, which is defined in Cartesian coordinates, is at the rear of the vehicle [See at least Vanholme, 0027]). Both Vanholme and Douillard teach methods for detecting objects in the surroundings of a vehicle using grid systems which may incorporate polar coordinates (Douillard discloses that the method of Douillard may use polar coordinates instead of Cartesian coordinates [See at least Douillard, 0014]). However, only Vanholme explicitly teaches where the grid may be a hybrid grid where a polar grid defined by angular ranges is used in regions towards the front of the vehicle, with finer angular ranges being used towards the very front of the vehicle and less fine angular ranges being used towards the sides of the vehicle, and a Cartesian grid is used in regions towards the rear of the vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the grid system of Douillard to also use a hybrid grid, where the front is in polar and the very front has finer polar angles than the sides, and the rear is in Cartesian, as in Vanholme. Doing so improves both safety and efficiency of the system by reducing the amount of object occupancy information the vehicle has to process while allowing the vehicle to effectively determine the direction in which an obstacle towards the front of the vehicle is located (With regard to this reasoning, see at least [Vanholme, 0010]).

Regarding claim 3, Douillard in view of Vanholme teaches The method according to claim 1, wherein the segments of the first subset comprise at least two different acute angular apertures (See at least Fig. 1 in Vanholme: Vanholme teaches that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case [See at least Vanholme, 0027]), wherein segments extending in a lateral direction from the vehicle comprise a larger or a smaller angular aperture than segments extending in a longitudinal direction from the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surroundings identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. It will therefore be appreciated that in sections 3a and 3b, which are substantially in a lateral direction from the vehicle, the angle ranges are larger than in section 2, which extends in a longitudinal direction from the vehicle); and/or 
wherein the segments of the first subset comprise an angular aperture originating from the origin in the direction of travel of the vehicle (Vanholme teaches where the angular sections extend in the direction of travel in front of the vehicle and have a shared origin in the vehicle [See at least Vanholme, 0010]. Also see at least Fig. 1 in Vanholme for an illustration of the same).

Regarding claim 4, Douillard in view of Vanholme teaches The method according to claim 3, 
wherein each segment of a second subset of the plurality of segments is defined in terms of a cartesian subsection, wherein the second subset comprises one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, regions based on a Cartesian coordinate system are used, each region covering a range on the axis of abscissae in the Cartesian coordinate system [See at least Vanholme, 0027]. Region 4 may be regarded as applicant’s “second subset”); 
wherein the segments of the second subset comprise at least two different extensions in one dimension (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, a plurality of regions based on a Cartesian coordinate system are used [See at least Vanholme, 0027]); and/or 
wherein the segments of the second subset comprise a first extension transverse to the direction of travel of the vehicle which is PCT/DE2019/100558p 4/8greater than a second extension in the direction of travel of the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, a plurality of regions based on a Cartesian coordinate system are used [See at least Vanholme, 0027]. It will be appreciated that each of the sections in region 4 extends further in a transverse direction (along the y axis) than it does in the longitudinal/travel direction (along the x axis)).

Regarding claim 5, Douillard in view of Vanholme teaches The method according to claim 3, wherein the segments of the first subset are defined on one side of the origin and the segments of the second subset are defined on an opposite side of the origin (See at least Fig. 1 in Vanholme: Vanholme teaches that the first subset (the polar sections) are located in front of the origin and that the second subset (the Cartesian sections) are located behind the origin [See at least Vanholme, 0027]).

Regarding claim 7, Douillard discloses The method according to claim 1, wherein the state of a respective segment of the plurality of segments indicates an at least partial overlap of an object with the respective segment, wherein the state includes at least one discrete value or one probability value (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]. The locations of LIDAR data points may be regarded as discrete values).  

Regarding claim 8, Douillard discloses The method according to claim 1, wherein the sensor system comprises at least a first sensor and a second sensor, and wherein the first and second sensors are configured to detect the objects (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]).  

Regarding claim 9, Douillard discloses The method according to claim 8, wherein the first and second sensors are selected (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204, the camera module 206, the RADAR module 208, and/or the SONAR module 210 may provide one or more datasets to the computer system(s) 202 for combining and/or synthesizing the data for improved segmentation [See at least Douillard, 0043]) from a group comprising ultrasonic- based sensors (See at least Fig. 2 in Douillard: Douillard discloses that SONAR module 210 may include one or more speakers or sound emitters and one or more microphones (such as a microphone array) to capture acoustic information of objects in an environment [See at least Douillard, 0041]. Douillard further discloses that such a SONAR module 210 may comprise various ultrasonic transducers [See at least Douillard, 0041]), optical sensors (See at least Fig. 2 in Douillard: Douillard discloses that the camera module 206 may include one or more camera sensors to capture vision data for image segmentation and/or classification [See at least Douillard, 0039]), radar-based sensors (See at least Fig. 2 in Douillard: Douillard discloses that the RADAR module 208 may include one or more RADAR sensors to capture range, angle, and/or velocity of objects in an environment [See at least Douillard, 0040]), or lidar-based sensors (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]).

Regarding claim 10, Douillard discloses The method according to claim 1, wherein detecting the one or more detection points comprises detecting the one or more detection points by means of a sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204, the camera module 206, the RADAR module 208, and/or the SONAR module 210 may provide one or more datasets to the computer system(s) 202 for combining and/or synthesizing the data for improved segmentation [See at least Douillard, 0043]).  

Regarding claim 11, Douillard discloses A system for detecting one or more objects (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 may determine objects based at least in part on occupied voxels being adjacent to other occupied voxels [See at least Douillard, 0032]) in an environment of a vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors used to gather data processed as part of the method of Fig. 1 may be onboard the vehicle [See at least Douillard, 0036-0038]), the environment being bounded by a perimeter (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. These dimensions, particularly length and width, may be regarded as a perimeter) and comprising an origin (See at least Fig. 5 in Douillard: Douillard discloses that vector 144 is illustrated as originating from the LIDAR sensor 140 and passing through various voxels to capture data associated with the object 146 [See at least Douillard, 0074]) that coincides with a position of the vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors may be onboard the vehicle [See at least Douillard, 0036-0038]), the system comprising a control unit (See at least Fig. 2 in Douillard: Douillard discloses that the computer system(s) 202 may be embodied in an autonomous vehicle [See at least Douillard, 0037]) and a sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors used to gather data processed as part of the method of Fig. 1 may be onboard the vehicle [See at least Douillard, 0036-0038]), wherein the control unit is configured (See at least Fig. 2 in Douillard: Douillard discloses that the architecture 200 may include one or more computer system(s) 202 including various hardware and/or software to implement object identification [See at least Douillard, 0036]) to:
segment the environment into a plurality of segments such that each segment of the plurality of segments is at least partially bounded by the perimeter of the environment (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. Douillard further discloses that the voxel space may be segmented into voxels [See at least Douillard, 0024]); 
detect one or more detection points based on the one or more objects in the environment of the vehicle (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. Douillard further discloses that the operation 122 may include classifying objects based at least in part on a number of LIDAR data points associated with individual voxels [See at least Douillard, 0032]);
combine the one or more detection points into one or more clusters based on a spatial proximity of the one or more detection points (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]); and 
assign a state to each of the segments of the plurality of segments based on the one or more detected detection points and/or based on the one or more combined clusters (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. It will therefore be appreciated that each of the voxels is either in a state of containing a part of an object or not containing a part of an object).
However, Douillard does not explicitly disclose the system wherein each segment of a first subset of the plurality of segments is defined in terms of a respective acute angular aperture originating from the origin, the first subset comprising one, more, or all segments of the plurality of segments.
However, Vanholme does teach an object detection system for a vehicle wherein each segment of a first subset of the plurality of segments is defined in terms of a respective acute angular aperture originating from the origin, the first subset comprising one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surrounding object identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. The sections defined in terms of angles may be regarded as applicant’s first subset. Vanholme teaches that these sections defined by angular ranges are at the front of the vehicle, whereas section 4, which is defined in Cartesian coordinates, is at the rear of the vehicle [See at least Vanholme, 0027]). Both Vanholme and Douillard teach methods for detecting objects in the surroundings of a vehicle using grid systems which may incorporate polar coordinates (Douillard discloses that the method of Douillard may use polar coordinates instead of Cartesian coordinates [See at least Douillard, 0014]). However, only Vanholme explicitly teaches where the grid may be a hybrid grid where a polar grid defined by angular ranges is used in regions towards the front of the vehicle, with finer angular ranges being used towards the very front of the vehicle and less fine angular ranges being used towards the sides of the vehicle, and a Cartesian grid is used in regions towards the rear of the vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the grid system of Douillard to also use a hybrid grid, where the front is in polar and the very front has finer polar angles than the sides, and the rear is in Cartesian, as in Vanholme. Doing so improves both safety and efficiency of the system by reducing the amount of object occupancy information the vehicle has to process while allowing the vehicle to effectively determine the direction in which an obstacle towards the front of the vehicle is located (With regard to this reasoning, see at least [Vanholme, 0010]).

Regarding claim 12, Douillard in view of Vanholme teaches A vehicle comprising the system (See at least Fig. 2 in Douillard: Douillard discloses that the computer system(s) 202 may be embodied in an autonomous vehicle [See at least Douillard, 0037]) according to claim 12 (See at least the 103 rejection of claim 11 above. As discussed in the section of this office action called “Claim Rejections – 35 USC 112”, examiner assumes that applicant meant to recite “according to claim [[12]] 11”).

Regarding claim 14, Douillard in view of Vanholme teaches The method of claim 4, wherein the second subset is based on the first subset (See at least Fig. 1 in Vanholme: Vanholme teaches that, to divide the surroundings, the surroundings are divided into four sections 2, 3a, 3b and 4 [See at least Vanholme, 0027]. It will therefore be appreciated that the first subset, which includes 2, 3a and 3b, and the second subset, which include 4, are not independent of each other because, since they are divisions, where one subset begins (i.e., the indicated y axis in Fig. 1) also indicates where the other subset ends).

Regarding claim 15, Douillard in view of Vanholme teaches The method of claim 5, wherein the segments of the first subset are defined as originating from the origin in the direction of travel of the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that sections 2, 3a and 3b are situated essentially in front of the vehicle 1 in the direction of travel, cover an angular range from the vehicle, and are defined in polar coordinates, which means that the segments of each section originate from a shared origin [See at least Vanholme, 0027]. It will further be appreciated that each segment moves at least partially in the positive x direction (the direction of travel) relative to the origin).

Regarding claim 16, Douillard discloses The method of claim 8, wherein the first and second sensors are different from each other (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]. It will be appreciated that, if there are multiple LIDAR sensors, they are not exactly the same sensor and therefore may be regarded as “different”, or distinct, sensors).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Luke et al. (US 20110200230 A1), hereinafter referred to as Luke.
Regarding claim 6, Douillard discloses The method according to claim 1.
However, Douillard does not explicitly teach the method wherein the combining of the one or more detection points into one or more clusters is based on application of a Kalman filter; and 
wherein the one or more clusters are treated as one or more detection points.
However, Luke does teach a method for object detection wherein the combining of the one or more detection points into one or more clusters is based on application of a Kalman filter (Luke teaches that a Kalman filter may be used to improve object segmentation of a car object in sensor data [See at least Luke, 0106]); and 
wherein the one or more clusters are treated as one or more detection points (Luke teaches that a Kalman filter may be used to improve object segmentation of a car object in sensor data [See at least Luke, 0104-0106]. Luke further teaches that, while the disclosed embodiments are taught with respect to image sensors and pixels, the same methods may be used with laser sensors instead [See at least Luke, 0091]. The pixels or points segmented to discern objects data may therefore be regarded as one or more detection points). Both Luke and Douillard teach methods for distinguishing objects from sensor data. However, only Luke explicitly teaches where a Kalman filter may be used to segment clusters of data to identify the objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the object detection method of Douillard to also utilize a Kalman filter for object segmentation and detection, as in Luke. Doing so improves accuracy of the object detection method, as will be appreciated by anyone of ordinary skill in the art (With regard to this reasoning, see at least [Luke, 0106]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Yang et al. (US 20180293893 A1), hereinafter referred to as Yang.
Regarding claim 13, Douillard discloses The method of claim 1.
However, Douillard does not explicitly disclose the method wherein the origin coincides with a position of a center of a rear axle of the vehicle.
However, Yang does teach an object detection method for a vehicle wherein the origin coincides with a position of a center of a rear axle of the vehicle (See at least Fig. 5 in Yang: Yang teaches that when the vehicle 1 is located at a position (a), a coordinate system representing a position of the vehicle when the rear camera 360 starts sensing an object behind the vehicle 1 may be defined as a first coordinate system, where a center Ow of the first coordinate system may be at a center of an axle of a wheel of the vehicle 1 [See at least Yang, 0092]. It will be appreciated from the image that the axle of the wheel of the vehicle is a rear axle of the vehicle). Both Yang and Douillard teach methods for detecting objects near a vehicle. However, only Yang explicitly teaches where the origin of the coordinate system used for the detection may be a position of the center of a rear axle of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Douillard so that the origin of the coordinate system of Douillard also corresponds to the center of the rear axle of the vehicle, as in Yang. Doing so provides a convenient, intuitive, and symmetrical point of reference with respect to which measurements may be taken, the symmetry of which simplifies calculations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668